                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         WESTERN DIVISION

FRANK C. SOLIS, JR.                                                    PLAINTIFF

V.                       CASE NO. 4:19-CV-38-SWW-BD

SHERRY WALLACE, et al.                                              DEFENDANTS

                                  JUDGMENT

     Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is hereby DISMISSED, WITHOUT

PREJUDICE.

     IT IS SO ORDERED this 1st day of March, 2019.



                                      /s/Susan Webber Wright
                                      UNITED STATES DISTRICT JUDGE
